2022 IL App (1st) 210553-U
                                              No. 1-21-0553
                                      Order filed October 12, 2022
                                                                                           Third Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                                 IN THE
                                   APPELLATE COURT OF ILLINOIS
                                            FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                              )   Appeal from the
                                                                   )   Circuit Court of
            Plaintiff-Appellee,                                    )   Cook County.
                                                                   )
      v.                                                           )   No. 20 MC 3001164
                                                                   )
 RHY’ANNE BURGER,                                                  )   Honorable
                                                                   )   Steven Wagner,
            Defendant-Appellant.                                   )   Judge, presiding.



            JUSTICE REYES delivered the judgment of the court.
            Presiding Justice McBride and Justice Gordon concurred in the judgment.

                                                ORDER

¶1         Held: Defendant’s convictions for battery and resisting a peace officer affirmed where the
                 evidence established that defendant knowingly made physical contact of an
                 insulting nature with an individual and resisted arrest by a peace officer.

¶2         Following a bench trial, defendant Rhy’anne Burger was found guilty of one count of

battery and one count of resisting a peace officer. 1 The trial court sentenced defendant to 12 months


        1
          Defendant’s first name also appears in the record as “Ryean,” but we adopt the spelling used by
the parties and as it appears in the report of proceedings during her trial testimony.
No. 1-21-0553


of court supervision and anger management counseling on the battery charge and two (2) days in

the Cook County Department of Corrections on the resisting a peace officer charge. On appeal,

defendant contends the State failed to prove her guilty beyond a reasonable doubt of battery and

resisting a peace officer due to inconsistencies and discrepancies in the testimony of the State’s

witnesses. We affirm.

¶3     Defendant was charged by misdemeanor complaints with one count of battery (720 ILCS

5/12-3(a)(2) (West 2020)) and one count of resisting a peace officer (720 ILCS 5/31-1(a) (West

2020)) based on an incident occurring on April 25, 2020. The charges alleged that defendant

knowingly used her hands to intentionally strike a police officer on his torso and resisted arrest

after being informed she was under arrest for battery to the police officer.

¶4     At trial, Arlington Heights police officer Kevin Adams testified that on April 25, 2020,

around 5:06 p.m., he was dispatched to an address on East Palatine Road in Arlington Heights

(“the premises”) after a caller reported wanting someone removed from her apartment. The caller

failed to provide an apartment number and did not answer follow-up calls from dispatch. When

Adams and his partner, Officer John Vinson, entered the premises, they immediately heard male

and female voices yelling and screaming coming from an apartment. They knocked on the

apartment door and announced their office. Defendant, whom Adams identified at trial, opened

the door. Defendant “immediately started yelling and screaming at [the officers]” that “she didn’t

want [them] there and that she did not call the police.” Adams informed defendant that the officers

wanted to search the apartment “due to the appearance of [a] domestic situation” to ensure

everyone’s safety, but defendant stated that “she did not want [them] there at all.”




                                                -2-
No. 1-21-0553


¶5         The officers proceeded to conduct a protective sweep of the apartment and found

defendant’s young son, who was crying, and his father, Tommy Wilson, in the back bedroom.

While the officers were conducting the protective sweep, defendant had followed them to the back

bedroom. She was “wa[v]ing her fist and yelling at [them] to get out.” Defendant’s tone was loud,

and she seemed angry.

¶6         Adams testified that Officer Schoney 2 arrived and came to the bedroom where everyone

was located. The officers advised defendant and Wilson that they needed to speak with them

separately to ensure no domestic battery occurred and the child was safe. Vinson escorted

defendant to the living room and then returned to the bedroom to speak with Wilson. Adams

attempted to speak with defendant in the living room but could not determine what occurred as she

continued to wave her hands and yell at him to leave the apartment.

¶7         Defendant then ran from the living room to the bedroom, where Wilson and Vinson were

located. Adams stood in the doorway of the bedroom, and Vinson asked defendant to return to the

living room. Adams testified that “defendant turned around and raised her fist at [him] with her

fist clenched as if she was going to strike [him].” When defendant had her fist clenched in the air,

Vinson grabbed her wrist, put it down, and advised her to stop and try to calm down so the officers

could speak with her and Wilson. Defendant then “turned to Officer Vinson with both hands

clenched and struck [him] [once] in the chest with both hands.” Vinson informed defendant she

was under arrest, and she “was pulling her arms away and trying to resist being handcuffed.”

Adams and Vinson eventually placed defendant under arrest and transported her to the police

station.


           2
               Officer Schoney’s first name does not appear in the record.

                                                        -3-
No. 1-21-0553


¶8       On cross-examination, Adams testified that he and Vinson went to the premises based on

an “unwanted subject” report. Adams reiterated that defendant opened the door and initially did

not allow them to enter, but she eventually let them in to conduct a protective sweep. He did not

notice any evidence of domestic violence. Defendant demanded that the officers leave because

things were taken care of, and she did not want any problems.

¶9       Adams did not recall whether defendant had a cell phone in her hand or if she was on the

phone with dispatch when Vinson grabbed her. He observed defendant hit Vinson with both hands

in a striking manner while Vinson was executing an arm maneuver on her. The entire incident,

from the time they arrived until defendant was placed in the police vehicle, lasted approximately

20 minutes. There was no body camera footage of the incident.

¶ 10     Arlington Heights police officer Vinson testified that he and other officers were dispatched

to the premises for a “domestic trouble disturbance related incident.” Upon arrival, he heard yelling

coming from an apartment. He knocked on the door, announced their office, and defendant

answered the door. Defendant was yelling at them that they were not needed. He explained to her

that they needed to check the apartment to ensure everyone’s safety, but she did not want them to

do so.

¶ 11     Vinson stated the officers conducted a protective sweep of the apartment as part of the

investigation and started in the back bedroom where they heard a male voice. Vinson noticed

Wilson and the child in the bedroom. Defendant was initially in the living room with the other

officers before she came to the door of the bedroom and placed herself between him and Wilson.

She stated he was not needed anymore and could leave. Vinson described her tone of voice as

angry.



                                                 -4-
No. 1-21-0553


¶ 12   Vinson asked defendant to go into the living room so he could speak with Wilson, but she

refused to move. He physically escorted defendant to the living room, and he returned to the

bedroom. Defendant “barg[ed]” into the bedroom and again put herself between him and Wilson.

Adams came into the bedroom, and defendant “turned and put her hands up to a fight stance with

fists closed yelling at [them] to leave.” He “assume[d]” that Adams “might be battered at the time,”

so he grabbed defendant’s hands and pulled her further into the bedroom away from Adams.

¶ 13   Defendant continued yelling, and Vinson attempted to deescalate the situation by

explaining to her that once the officers spoke with her and Wilson to determine if no crime had

occurred, they would leave. When he tried to deescalate the situation, she “took both fists and

started beating at [his] chest.” Defendant did not have consent to touch him. Vinson put

defendant’s hands behind her back and informed her that she was under arrest for battery.

Defendant was still pulling her arms and yelling.

¶ 14   On cross-examination, Vinson testified that there were initially four officers on the scene

responding to the possible domestic disturbance complaint. There was no evidence in the living

room indicative of injuries, violent acts, domestic battery, or a struggle. Defendant continuously

asked him and his fellow officers to leave, indicating that the situation had calmed down.

¶ 15   Since defendant was being uncooperative by yelling and waving her fists, Vinson made an

“executive decision” to have her leave the bedroom so he could talk to Wilson in that room.

Defendant needed to be removed from the bedroom twice. The first time Vinson used an arm

maneuver that consisted of him placing one hand on her elbow and the other on her wrist, and the

second time, she was under arrest.




                                               -5-
No. 1-21-0553


¶ 16    Vinson acknowledged that defendant had a cell phone at some point before the arrest as he

recalled her briefly calling 911, but he could not recall whether she had it in her hand at the time

he used the arm maneuver. When he grabbed defendant to deescalate the situation, he “let go of

her,” then “she battered [him].” There was no body camera footage of the incident.

¶ 17    On redirect, Vinson described defendant’s demeanor as antagonistic and aggressive before

the arrest, but she calmed down during the transport to the police station. He spoke with defendant

after her transport to the police station.

¶ 18    Arlington Heights police officer Schoney testified that he responded to a “possible

domestic situation” at the premises around 5:06 p.m. on the day of the incident. He arrived alone.

When he entered the apartment, Vinson and Adams were present, and defendant was yelling and

screaming at them that she did not want them there. He made an in-court identification of

defendant. Defendant was in the bedroom when he arrived. She was not under arrest at that time.

¶ 19    Schoney testified that defendant “kind of shove[d]” Vinson on his chest. Vinson attempted

to handcuff her, “but she moved away from him and moved her arms in an attempt to not let [them]

do that.” Defendant was told she was under arrest. Schoney asked her to comply, but she did not

do so and was uncooperative.

¶ 20    On cross-examination, Schoney testified that when he arrived, Adams and Vinson were in

the bedroom and partially in the hallway. Defendant was in the bedroom before she was escorted

to the hallway. He did not recall whether defendant wanted Wilson out of the apartment or if she

had a cell phone.

¶ 21    Defendant testified on her own behalf that the day of the incident, April 25, 2020, was her

son’s third birthday. She called Wilson, who stated he was coming over. She told Wilson he was


                                               -6-
No. 1-21-0553


not welcome, but he still came to the apartment. Wilson was banging on the door and insisted on

coming inside. Defendant eventually allowed Wilson inside because he had previously banged on

her door, and her landlord told her that she would be evicted if it happened again. The situation

did not improve once he was inside, and they had an argument. Defendant called the police to have

Wilson removed when he would not leave. After making the call, Wilson stated he would leave.

She attempted to call the police to tell them not to send anyone, but three officers arrived anyway.

¶ 22   When the officers arrived, she let them in and led them to the bedroom, where her son and

Wilson were located. She told the officers that everything was okay, and she did not need them

anymore. The officers did not leave and instructed her to go in the hallway so they could talk to

her and Wilson separately. She told the officers to talk to Wilson in the hallway instead because it

was her apartment. Defendant explained that Wilson did not belong in her house, and she did not

want him in her house by himself. The officers insisted that she go into the hallway, but she did

not do so. She “never tried to force [her]self back into the bedroom.” She “[led] them into the

bedroom[,] and [she] was in the bedroom the entire time because [she] was dragged out.” She

“never punched an [o]fficer” and “never made any physical contact.”

¶ 23   Defendant had her cell phone during the entire encounter. Vinson grabbed her arms while

she was on the phone with the police and placed her in handcuffs. She never tried to break away

from the officers. Defendant was “angry at the situation,” including Wilson still being in her

apartment, being asked to leave the bedroom, and being unable to comfort her crying son.

¶ 24   On cross-examination, defendant testified that she was upset that Wilson came to her

apartment uninvited. When Wilson first arrived at the apartment, there was yelling, but they did




                                               -7-
No. 1-21-0553


not fight. The officers told her it was a domestic situation, but she explained that everything was

okay, and they were no longer needed.

¶ 25   Defendant did not want to go into the hallway when instructed because it was her home,

and “they need[ed] to talk to him in the hallway because he [did] not stay [t]here.” Her landlord

did not want Wilson on the property, and she did not feel comfortable with him in her apartment

while she was in the hallway. Her demeanor was “firm” at that time, but she did not yell or throw

her arms. She was a naturally loud person.

¶ 26   Defendant called the police again because she felt that “the situation was not right [and]

they were going about the situation incorrectly.” The police were aggressive and speaking with an

“attitude” of “you [are] going to do what I say because I can make you do what I say.” She “didn’t

have to listen because [she] was not under arrest.” Defendant stated she was eventually arrested

for “calling the police,” but then stated she did not know why she was arrested. She denied raising

her voice, fist, or arm, but then corrected herself and stated that her arm was raised because she

was on the phone calling the police.

¶ 27   When she arrived at the police station and asked why she was arrested, an officer “didn’t

know.” Another officer stated it was because she hit the officer. A third officer said “battery,” but

another officer said it was not a battery, but because she “touched a mask.” When she was in

handcuffs, “it was clear that [she] was upset” because she “didn’t do anything.” She found it “kind

of frustrating” because it was her son’s birthday. It “was very calm” when the police arrived at her

apartment.

¶ 28   The trial court found defendant guilty of battery and resisting a peace officer, stating it

found the officers’ testimony credible. Defendant filed posttrial motions for a new trial and to



                                                -8-
No. 1-21-0553


reconsider, and the trial court denied both motions. Defendant was sentenced to 12 months of court

supervision and anger management counseling for battery and 2 days in the Cook County

Department of Corrections, time considered served, for resisting a peace officer. Defendant timely

appealed.

¶ 29    On appeal, defendant argues the evidence was insufficient to prove her guilty beyond a

reasonable doubt of battery and resisting a peace officer due to inconsistencies and discrepancies

in the officers’ testimony concerning whether she had a cell phone in her hand, which officers

were at the scene and at what time, and why she was arrested.

¶ 30    When a defendant challenges the sufficiency of the evidence, the reviewing court must

determine whether, viewing the evidence in the light most favorable to the State, “ ‘any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’ ”

(Emphasis in original.) People v. McLaurin, 2020 IL 124563, ¶ 22 (quoting Jackson v. Virginia,

443 U.S. 307, 319 (1979)). The State bears the burden of proving beyond a reasonable doubt every

element of an offense. People v. Gray, 2017 IL 120958, ¶ 35. It is for the trier of fact to fairly

determine the credibility of witnesses and the weight of evidence presented, and the reviewing

court will not substitute its judgment for that of the trier of fact on these issues. People v. Siguenza-

Brito, 235 Ill. 2d 213, 224 (2009). It is also the trier of fact’s duty to make any reasonable

inferences from the testimony and other evidence presented. People v. Hines, 2021 IL App (1st)

191378, ¶ 31. We will not reverse a criminal conviction unless the evidence is so “unreasonable,

improbable, or unsatisfactory that a reasonable doubt of the defendant’s guilt remains.” Id.

¶ 31    As charged here, an individual commits the offense of battery when “he or she knowingly

without legal justification by any means *** makes physical contact of an insulting *** nature



                                                  -9-
No. 1-21-0553


with an individual.” 720 ILCS 5/12-3(a)(2) (West 2020). Defendant challenges the evidence as to

the knowledge and physical contact elements but does not challenge whether the physical contact

was of an insulting nature.

¶ 32    An individual acts knowingly “when he or she is consciously aware that that result is

practically certain to be caused by his conduct.” 720 ILCS 5/4-5(b) (West 2020). Knowledge can

be inferred from a defendant’s conduct prior to the physical contact and the manner of the contact

itself. People v. Phillips, 392 Ill. App. 3d 243, 259 (2009).

¶ 33   After viewing the evidence in the light most favorable to the State, we find the evidence

was sufficient to establish that defendant knowingly made physical contact of an insulting nature

with her hands to Officer Vinson’s chest. The evidence showed that defendant did not want the

officers inside the apartment. She refused to cooperate with the officers when they attempted to

speak with her and Wilson individually, continued to insert herself between Wilson and Vinson,

and repeatedly yelled at the officers. The situation escalated when defendant raised her hands at

Officer Adams in a fighting position. Observing defendant’s actions, Vinson attempted to

deescalate the situation by grabbing defendant’s hands and pulling them down. The officers’

testimony showed that, when Vinson released defendant’s hands, she turned and made physical

contact with Vinson without his consent, using her closed fists to, as Vinson described it, start

“beating” at his chest.

¶ 34   Defendant’s demeanor and actions in the moments before she hit Vinson with closed fists,

particularly her act of turning to Vinson after he let her go, creates a reasonable inference that her

contact with his chest was neither accidental nor incidental, i.e., that she knowingly made the

physical contact with Vinson on his chest. Defendant does not argue that the physical contact was



                                                - 10 -
No. 1-21-0553


not insulting. Nevertheless, we note that, as she made the physical contact during her angry

interactions with police, and Vinson described the contact as a beating and immediately attempted

to arrest her, the trier of fact could reasonably infer the knowing contact was in fact insulting to

Vinson. See People v. Fultz, 2012 IL App (2d) 101101, ¶ 49 (to prove battery, the victim need not

testify he was insulted or provoked by the physical contact; “the trier of fact may take into account

the context in which a defendant’s contact occurred to determine whether the touching was

insulting or provoking”). The positive testimony of a single, credible witness is sufficient to

support a conviction. People v. Little, 2018 IL App (1st) 151954, ¶ 54. The officers’ testimony

here, which the trial court found credible, was sufficient to establish that defendant knowingly

made physical contact of an insulting nature with her hands to Vinson’s chest.

¶ 35    Defendant argues the evidence was insufficient to prove she made any physical contact to

Vinson’s chest because the officers testified inconsistently as to the type of physical contact made

to Vinson. She notes that Vinson testified the physical contact was a beating, Adams testified it

was a single hit with her fists, and Officer Schoney testified it was a shove. However, whether the

physical contact was a single hit with closed fists, a shove, or a beating is immaterial as the officers

testified consistently and unequivocally that defendant made purposeful physical contact to

Vinson’s chest with her hands. See People v. Nelson, 2021 IL App (1st) 181483, ¶ 57 (even where

witnesses do not have identical testimony, a reversal is unwarranted). Based on the totality of the

evidence and all reasonable inferences therefrom, we conclude that a rational trier of fact could

find defendant guilty of battery beyond a reasonable doubt. People v. Faulkner, 2017 IL App (1st)

132884, ¶ 35 (all reasonable inferences drawn from the record must be taken in favor of the State).




                                                 - 11 -
No. 1-21-0553


¶ 36    As to the resisting a peace officer charge, an individual commits the offense of resisting a

peace officer when she “knowingly resists *** the performance by one known to the person to be

a peace officer *** of any authorized act within his or her official capacity” (720 ILCS 5/31-1(a)

(West 2020)), which here was her arrest. It is well established that an arrest by a peace officer is

considered an authorized act under the statute. City of Champaign v. Torres, 214 Ill. 2d 234, 242

(2005). Resisting arrest is more than verbally arguing with an officer, even if the language is

abusive. People v. Long, 316 Ill. App. 3d 919, 927 (2000). An individual resists arrest when he or

she commits a “physical act of resistance or obstruction, that is, a physical act that impedes,

hinders, interrupts, prevents or delays the performance of the officer's duties, such as going limp,

forcefully resisting arrest, or physically helping another party to avoid arrest.” People v. Haynes,

408 Ill. App. 3d 684, 689-90 (2011).

¶ 37    Defendant does not dispute that she knew Vinson, Adams, and Schoney were peace officers

performing their official duties. Thus, we need only determine whether she knowingly engaged in

any physical act to resist arrest.

¶ 38    After viewing the evidence in the light most favorable to the State, we conclude that a

rational trier of fact could find that defendant knowingly resisted a peace officer. The evidence

showed that defendant moved and pulled her arms away as Vinson attempted to place her under

arrest for striking him. Adams and Schoney additionally testified that defendant resisted being

placed in handcuffs. Defendant repeatedly engaged in this resisting conduct, even after Schoney

requested that she comply and Vinson informed her that she was under arrest. It is reasonable to

infer from her conduct of pulling her arms and moving away from the officers that defendant was

knowingly resisting the arrest. See People v. Swenson, 2020 IL 124688, ¶ 35 (all reasonable



                                               - 12 -
No. 1-21-0553


inferences are construed in favor of the finding of guilt). Accordingly, a rational trier of fact could

find the officers’ testimony sufficient to establish that defendant knowingly committed an act of

physical resistance against the peace officers as they tried to arrest her. See People v. Brouder, 168

Ill. App. 3d 938, 943 (1988) (testimony from an officer involved in the arrest regarding defendant’s

actions during the arrest is sufficient to sustain a conviction of resisting a peace officer).

¶ 39    In reaching our conclusions, we considered defendant’s claim that she was not proven

guilty of battery and resisting a peace officer based on inconsistencies in the officers’ testimony

as to whether she had a cell phone in her hand, which officers were at the scene and at what time,

and why she was arrested. We find no merit in her claim because these minor inconsistencies do

not concern elements of either offense. See People v. Bradford, 187 Ill. App. 3d 903, 916 (1989)

(“[m]inor inconsistencies in testimony do not constitute grounds for reversal of a criminal

conviction”). Moreover, any inconsistencies in the officers’ testimony impact the weight given to

their testimony, which is for the trier of fact, not this court, to determine. See People v. Tenney,

205 Ill. 2d 411, 428 (2002) (the trier of fact determines the credibility of witnesses, the weight

given to their testimony, the inferences drawn from the evidence, and resolves conflicts or

inconsistencies in the evidence). The trial court here found the officers credible.

¶ 40    Defendant also challenges the trial court’s credibility findings. She argues her version of

the events was more plausible than the three officers’ version. However, the trial court was not

required to accept defendant’s version of the events over the version of events as testified to by

the officers. See Little, 2018 IL App (1st) 151954, ¶ 54 (positive and credible testimony of a single

witness is sufficient to convict, even if contradicted by defendant’s testimony). Although

defendant disagrees with the trial court’s credibility determinations, we cannot substitute our



                                                 - 13 -
No. 1-21-0553


judgment for that of the trial court on credibility. Siguenza-Brito, 235 Ill. 2d at 224. Defendant

further argues that there was no body-worn camera footage to corroborate the officers’ version of

events, but it is well settled that physical evidence is unnecessary to corroborate an eyewitness

account. People v. Corral, 2019 IL App (1st) 171501, ¶ 91.

¶ 41    Defendant’s challenge to the sufficiency of the evidence essentially asks this court to

substitute our judgment for that of the trier of fact and resolve conflicts in the evidence in her favor.

This we cannot do. Siguenza-Brito, 235 Ill. 2d at 224. The evidence here was consistent that

defendant knowingly made physical contact with Vinson’s chest using her hands in an insulting

manner and physically resisted being handcuffed. Accordingly, the evidence of battery and

resisting a peace officer was not so “unreasonable, improbable, or unsatisfactory that a reasonable

doubt of the defendant’s guilt remains.” Hines, 2021 IL App (1st) 191378, ¶ 31.

¶ 42    For these reasons, we affirm the judgment of the circuit court of Cook County.

¶ 43    Affirmed.




                                                 - 14 -